Citation Nr: 1426022	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Providence RO.

The Veteran provided testimony at a July 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final January 1973 rating decision denied service connection for a psychiatric disability, finding that the evidence did not demonstrate aggravation of a preexisting psychiatric disability beyond its natural progression.

2.  A final April 2010 rating decision denied reopening of a claim of entitlement to service connection for a psychiatric disability, finding that no new and material evidence had been received.

3.  The evidence associated with the claims file subsequent to the April 2010 rating decision denying service connection for a psychiatric disability is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The January 1973 and April 2010 rating decisions, which denied service connection for a psychiatric disability, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the April 2010 rating decision is new and material, and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1972, the Veteran filed an initial claim for service connection for acute anxiety reaction.  The claim was denied in a January 1973 rating decision, which found that the Veteran had a psychiatric disability that preexisted active service and was not aggravated by active service.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2013).  Consequently, the January 1973 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a request to reopen his claim of entitlement to service connection for a psychiatric disability in December 2009.  The RO denied reopening of the claim in an April 2010 rating decision.  The Veteran did not file a timely notice of disagreement (NOD), no evidence or new service records were received within one year of the rating decision, and, consequently, the April 2010 rating decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2011, the Veteran filed another request to reopen his claim, and reopening was denied in the August 2011 rating decision that is the subject of this appeal.  The Veteran subsequently submitted new evidence in the form of a July 2013 letter from a VA licensed clinical social worker stating that the Veteran had disclosed for the first time an incident of military sexual trauma (MST) during the July 2013 Board hearing, that the social worker had seen him for treatment several times since the disclosure, and that she opined that the MST "likely contributed to [the Veteran's] anxiety disorder and alcohol dependence."  

In addition, the Veteran submitted an August 2013 psychologist note signed by a VA psychologist that diagnoses posttraumatic stress disorder (PTSD) based on the claimed MST.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Board finds that the evidence added to the record since the previous April 2010 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for a psychiatric disability is reopened.  


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

The Veteran now contends that his current psychiatric disabilities were caused or aggravated by the claimed in-service military sexual trauma.  He testified at the July 2013 Board hearing that he was molested by five or six men on a bus while stationed at Fort Rucker, Alabama.  He could not remember the date of the assault.  

The Veteran's November 1970 service enlistment examination is negative for any report or signs of psychiatric symptoms, and psychiatric evaluation is marked as normal.  However, in March 1971, the Veteran sought psychiatric treatment for depression and nervousness.  He reported that he had "life-long nervousness" that had increased since he enlisted in the military.  It was noted that he had a history of quitting everything he endeavored, and he was returned to duty.  

The Veteran had several periods of absence without leave (AWOL) in 1971, eventually went AWOL from December 1971 to September 1972, and was psychiatrically hospitalized upon his return.  A psychiatric report states that the Veteran again reported that he had always been nervous, but that he had felt well for the first two months of basic training because he was very active and could work off his anxiety.  He denied having any psychiatric treatment prior to enlistment, and stated that he had always felt the need to be quite active by going on walks or participating in sports.  However, the Veteran stated that, since basic training, he had felt quite anxious, and attributed his AWOLs to difficulty in adjusting to Army regimentation and also no longer having the opportunity to work off his anxiety with exercise.  During the most recent AWOL, he had between 20 and 25 different jobs, but quit each one because of anxiety.  

The Veteran was ultimately diagnosed with anxiety neurosis, severe, manifested by anxiety, restlessness, and claustrophobia, and was medically discharged due to this diagnosis.  It was determined that the psychiatric condition existed prior to service, and was not in the line of duty.  

Post-service treatment records show treatment for substance abuse as early as 1981, and hospital records from 1997 show diagnoses of alcohol dependence and panic disorder without agoraphobia.  The Veteran has had multiple hospital admissions and treatment for substance abuse and psychiatric symptoms since that time.

The Veteran was afforded a VA examination in May 2012.  At that examination, he stated that he was "always just a mess," and that he did not know specifically what the relationship was between his military service and his current psychiatric symptoms, but that his psychiatric symptoms began in the military.  The VA examiner, a psychiatrist, opined that the Veteran had a psychiatric condition that preexisted active service (citing to the service treatment records which indicated a history of pre-service symptoms), and, further, that the preexisting psychiatric condition was "less likely than not" permanently worsened by military service.  The Board notes that the "less likely than not" standard is not the correct evidentiary standard for determining whether a preexisting condition was aggravated by active service.  

The 2012 VA examiner further stated that the subjective stress that the Veteran felt during active service was more likely the result, rather than the cause, of his preexisting psychiatric problems, especially absent his having experienced any specifically stressful incidents during active service.  Notably, the Veteran did not report the now claimed MST during the 2012 VA examination.  

As noted above, since reporting the MST in July 2013, a VA social worker and psychologist have attributed his current psychiatric diagnoses to the claimed MST, and PTSD has been added to the list of current psychiatric diagnoses.  

The Board finds that a new VA opinion, and examination, if deemed necessary, is needed to determine whether a psychiatric disability clearly and unmistakably preexisted active service, and, if so, whether it was clearly and unmistakably not aggravated by active service, to include the claimed MST.  If it is determined that the Veteran did not have a preexisting psychiatric disability, the examiner should provide an opinion as to whether the current psychiatric disabilities are otherwise related to events in active service.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion (or examination, if deemed necessary) from a psychologist or psychiatrist, addressing the causation or etiology of the Veteran's current psychiatric disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

a.  The examiner should first identify any and all current psychiatric disabilities, and should specifically comment on whether the DSM-IV criteria for a PTSD diagnosis are met.    

b.  Next, the examiner should offer the following opinion:  

Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a psychiatric disability which pre-existed his entrance into military service in 1970?  

If so, what was the nature of such disability or disabilities?  

c.  If it is the examiner's opinion that there was a psychiatric disability which preexisted the Veteran's entrance into military service, the examiner should offer the following opinion:  

Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting psychiatric disability(ies) was/were not permanently worsened beyond a normal progression during service?  The examiner should specifically comment on the credibility of the Veteran's claimed military sexual trauma in rendering this opinion.  

Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's psychiatric disability did not preexist service, the examiner should offer the following opinion:  

Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed psychiatric disability(ies) was/were incurred during or caused by active service?  

Again, the examiner should specifically comment on the Veteran's claimed military sexual trauma in rendering this opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psychiatric disabilities.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, to include updated VA treatment records that have been submitted since issuance of the March 2013 Supplemental Statement of the Case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


